oO oa NN Oo om F&F HO DY =

NM RO PD DO DP DO DO NY NO -|- F- F|- Se Sse se se se =— =
oN OD oO F&F WHO NY | Oo oO aN OD oo fF WwW YY | OO

Case 2:20-cv-11439-FMO-GJS Document 42 Filed 07/20/21 Pagelofi1 Page ID #:827

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SHOUTHOUSE APPAREL, INC., etal, ) Case No. CV 20-11439 FMO (GJSx)

Plaintiffs,

V. JUDGMENT

TRAVELERS INDEMNITY COMPANY
OF CONNECTICUT, )

Defendant.

)
IT |S ADJUDGED that the above-captioned case is dismissed with prejudice. The parties

 

shall bear their own fees and costs.

Dated this 20th day of July, 2021.

/s/
Fernando M. Olguin
United States District Judge

 

 
